Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tshouva (US 2020/0159553) 


Regarding Claim 1,

Tshouva (US 2020/0159553) teaches a data processing apparatus comprising: 
a receiver to receive a setting for data processing to be executed with respect to data (Figure 2, input 202)(Figure 1, 102 receive one or more intermediate code files each comprising a plurality of routines); 
a storage to store setting information that includes first processing information indicating the setting received by the receiver and a first redundant code corresponding to the first (Figure 2, storage 206)(Figure 1, 110, teaches a flow validation code segment to verify the runtime execution path), 
the first processing information including second processing information relating to a processing unit for execution of the data processing and a second redundant code corresponding to the second processing information (Paragraph [0059] teaches a rolling hash value of the runtime execution sequence “each calculated for a different predefined number of most recently registered routines”); 
a determiner to determine (Figure 2, constructor 210),, based on comparison between the first redundant code and a first calculation code that is calculated from the first processing information, whether a first validity is present for the setting information, and to determine, based on comparison between the second redundant code and a second calculation code that is calculated based on the second processing information, whether a second validity relating to the processing unit for execution of the data processing is present (Paragraph [0059-0060] teaches upon comparing the runtime execution path and the rolling hash values for the registered routines against known valid execution paths and hash values);
and a controller to transmit data to the processing unit when the determiner determines that the first validity is present and the second validity is present, thereby causing the processing unit to execute the data processing (Figure 1, 114, teaches transmitting the data to execute processing when validity is present), wherein the receiver generates the setting information by calculating the first redundant code from the first processing information and writes the generated setting information to the storage (Paragraph [0060] teaches calculating the first redundant code (i.e.  runtime execution path)


Regarding Claim 5,

Tshouva (US 2020/0159553) teaches the data processing apparatus according to claim 4, wherein the second calculation code is calculated from a program for implementation of the processing unit (Figure 2, processor 204)(Paragraph [0059-0060] teaches second calculation code)

Regarding Claim 6,

Tshouva (US 2020/0159553) teaches a data processing apparatus comprising: 
a receiver to receive a setting for data processing to be executed with respect to data (Figure 2, input 202)(Figure 1, 102 receive one or more intermediate code files each comprising a plurality of routines): 
a storage to store setting information that includes first processing information indicating the setting received by the receiver and a first redundant code corresponding to the first processing information (Figure 2, storage 206)(Figure 1, 110, teaches a flow validation code segment to verify the runtime execution path), 
the first processing information including second processing information relating to a processing unit for execution of the data processing and a second redundant code corresponding to the second processing information (Paragraph [0059] teaches a rolling hash value of the runtime execution sequence “each calculated for a different predefined number of most recently registered routines”); 
a determiner to determine, based on comparison between the first redundant code and a first calculation code that is calculated from the first processing information, whether a first validity is present for the setting information, and to determine, based on comparison between the second redundant code and a second calculation code that is calculated based on the second processing information, whether a second validity relating to the processing unit is present (Paragraph [0059-0060] teaches upon comparing the runtime execution path and the rolling hash values for the registered routines against known valid execution paths and hash values); 
and a controller to transmit data to the processing unit when the determiner determines that the first validity is present and the second validity is present, thereby causing the processing unit to execute the data processing (Figure 1, 114, teaches transmitting the data to execute processing when validity is present), wherein the receiver generates the setting information by calculating the second redundant code based on the second processing information and writes the generated setting information to the storage (Paragraph [0060] teaches calculating rolling hash).

Regarding Claim 7,

Tshouva (US 2020/0159553) teaches a data processing apparatus comprising: 
a receiver to receive a setting for data processing to be executed with respect to data (Figure 2, input 202)(Figure 1, 102 receive one or more intermediate code files each comprising a plurality of routines);
 a storage to store setting information that includes first processing information indicating the setting received by the receiver and a first redundant code corresponding to the first processing information(Figure 2, storage 206)(Figure 1, 110, teaches a flow validation code segment to verify the runtime execution path),
the first processing information including second processing information relating to a processing unit for execution of the data processing and a second redundant code corresponding to the second processing information(Paragraph [0059] teaches a rolling hash value of the runtime execution sequence “each calculated for a different predefined number of most recently registered routines”); 
a determiner to determine, based on comparison between the first redundant code and a first calculation code that is calculated from the first processing information, whether a first validity is present for the setting information, and to determine, based on comparison between the second redundant code and a second calculation code that is calculated based on the second processing information, whether a second validity relating to the processing unit is present (Paragraph [0059-0060] teaches upon comparing the runtime execution path and the rolling hash values for the registered routines against known valid execution paths and hash values);  
and a controller to transmit data to the processing unit when the determiner determines that the first validity is present and the second validity is present, thereby causing the processing unit to execute the data processing (Figure 1, 114, teaches transmitting the data to execute processing when validity is present),
 wherein the receiver receives determination information that is to be used for determining whether the first validity is present and whether the second validity is present, and the determiner determines, based on the determination information, determines whether the first validity is present and whether the second validity is present (Figure 2, input 202)(Figure 1, 102 receive one or more intermediate code files each comprising a plurality of routines)

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRIS C WANG/Primary Examiner, Art Unit 2439